DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2014-100510, filed on 5/4/2014.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 reads “a first logic circuit ….and then a second read command signal responsive to a mode register command”.  As best understood from the instant specification (Fig 3), mode register signals (read commands) MMRR1 and MMRR4 are used to latch second latch circuit 62 and third latch circuit 63 respectively.  The first logic circuit does not provide a second read command responsive to a mode register read command. 
Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Claim 9 reads “a third logic circuit…and the read command signal”.  As best understood from the instant specification (Fig 3), mode register signals (read commands) MMRR1 and MMRR4 are used to latch second latch circuit 62 and third latch circuit 63 respectively.   The third read command signal is different from the second read command.  Furthermore, claim 12 recites “fourth logic circuit” and it appears to pointing to 39 of Fig 1 of instant specification, which is labelled as “Logical Circuit”.  In claim 9, there is 
Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Claim 16 reads “a first logic circuit … and a second read signal at a second time”.  As best understood from the instant specification (Fig 3), mode register signals (read commands) MMRR1 and MMRR4 are used to latch second latch circuit 62 and third latch circuit 63 respectively.   The second read command as claimed in relation to first logic circuit is unclear and therefore indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (8,545,095) in view of Jung et al. (2014/0029367 hereinafter Jung).
Regarding claim 1, Chu teaches an apparatus comprising: 
a sensor configured to operate intermittently and provide a sense signal (Temp_Det Fig 1) and a monitoring signal that activates during an operation period of the sensor (Count Pulse Fig 1); 
a first logic circuit configured to provide a first read command signal (count 1 Fig 5);
a second logic circuit configured to supply a control signal responsive to the monitoring signal (52 Fig 5) and the first read command signal (52 Fig 5); and 
a third logic circuit configured to latch a signal generated based on the sense signal responsive to the second read command signal and the control signal (53 Fig 5).  

However, Chu does not teach the first logic configured to provide a first read command and then a second read command signal responsive to a mode register read command.

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include mode register signal as taught by Jung to refresh memory based on mode selection.
With respect to claim 2, Chu teaches a first latch circuit configured to receive the sense signal (51 Fig 5).  
Regarding claim 3, Chu teaches a second latch circuit configured to receive an output signal of the first latch circuit (52 Fig 5).  

With respect to claims 7, 10, Chu teaches a delay circuit (20 Fig 3).
However, Chu does not teach the delay circuit between the first latch circuit and the second latch circuit.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the delay circuit, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).

Regarding claims 8, 11, Chu teaches the first logic circuit is synchronized to a clock signal (Temp_Det and Count pulse are generated based on Osc signal at 10 Fig 1) and configured to provide the second read command signal a number of pulses of the clock signal after providing the first read command signal (the second latch circuit 52 is activated based on first latch signal 51 Fig 1, therefore would be activated some pulses after the first signal).  

Regarding claim 9, Chu teaches an apparatus (abstract) comprising: 

a first logic circuit configured to latch the value of the sense signal responsive to the first control signal (Temp_Det Fig 5) and provide the latched value as a first measurement signal (count 1 Fig 5); 
a second logic circuit configured to latch the value of the first measurement signal (52, count 2 Fig 5) and provide the latched value as a second measurement signal (count 2 Fig 5); 
a third logic circuit configured to provide the second measurement signal as an output signal based on the monitor signal (53, count 3 Fig 5).

However, Chu does not teach using read command signal to latch second logic circuit and third logic circuit.  
Jung teaches a memory control logic with a mode register 212 that set an operation mode (para 180; 212 Fig 3).

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include mode register signal as taught by Jung to refresh memory based on mode selection.

Regarding claim 12, Chu does not teach a fourth logic circuit configured to provide the read command signal at a first time, and a second read command signal at a second time after the first time responsive to a mode register read command.  
Jung teaches a memory control logic with a mode register 212 that set an operation mode (para 180; 212 Fig 3).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include mode register signal as taught by Jung .



Claims 4-6, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (8,545,095) in view of Jung et al. (2014/0029367 hereinafter Jung) as applied to claim 3/12, further in view of Nakabayashi (2012/0069686).

With respect to claims 4, 13, the combination (Chu modified by Jung) does not teach the third logic circuit includes a selector and a third latch circuit coupled to the selector.   Chu teaches third logic circuit (53 Fig 5) and coupled to second logic circuit (52 Fig 5).
	Nakabayashi teaches a selector coupled to the multiple variable delay sections (17, 14 Fig 1).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a selector as taught Nakabayashi to further adjust the latches based on previous conditional signals.
	
Regarding claim 5, the combination does not teach the selector is configured to couple an output node thereof to one of output nodes of the first and second latch circuits responsive to the control signal.  Chu teaches the third latch circuit is in responsive to the control signal (51-53 Fig 5).
	Nakabayashi teaches a selector coupled to the multiple variable delay sections (17, 14 Fig 1) in response to control/DSQ signal (Fig 1).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a selector as taught Nakabayashi to further adjust the latches based on previous conditional signals.

With respect to claims 6, the combination does not teach the third latch circuit is configured to latch an output signal provided at the output node of the selector responsive to the second read command signal.  Chu teaches the third latch circuit is in responsive to the control signal (51-53 Fig 5).

	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a selector as taught Nakabayashi to further adjust the latches based on previous conditional signals.

Regarding claim 14, the combination does not teach the third logic circuit further comprises a selector configured to provide the first measurement signal or the second measurement signal as a third measurement signal based on the selection signal.  Chu teaches the third logic circuit is based on second logic circuit (Fig 5).
Nakabayashi teaches a selector coupled to the multiple variable delay sections (17, 14 Fig 1) in response to control/DSQ signal (Fig 1).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a selector as taught Nakabayashi to further adjust the latches based on previous conditional signals.

With respect to claim 15, Chu teaches the third logic circuit comprises a latch circuit configured to latch a value of the third measurement signal responsive (53 Fig 5) and provide it as the output signal (count 3 Fig 5).  
However, Chu does not teach using read command signal to latch second logic circuit and third logic circuit.  
Jung teaches a memory control logic with a mode register 212 that set an operation mode (para 180; 212 Fig 3).

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include mode register signal as taught by Jung to refresh memory based on mode selection.



Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (8,545,095).
With respect to claim 16, Chu teaches an apparatus (abstract) comprising: 
a sensor configured to intermittently update a value of a sense signal from a previous value to a current value (Fig 1, 4), wherein the sensor is configured to provide a monitor signal during the updating (count Fig 1); and 
a first logic circuit configured to provide a first read signal at a first time (count 1 Fig 5); 
a second logic circuit configured to provide a control signal based on the monitor signal and the first read signal (count pulse, count 1, 52 Fig 5); and 
a third logic circuit configured to provide the current value of the sense signal or the previous value of the sense signal based on the control signal (count 2, count pulse, 53 Fig 5).  
Although Chu does not teach the first logic circuit a second read signal at a second time after the first time.  Chou teaches generating count 1 signal and pulses are generated in sequence in response to Osc and En1 signal Fig 1.
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to generate duplicate signals, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B))  

With respect to claim 17, Chu teaches the sensor comprises a temperature sensor configured to measure a temperature of a memory device (abstract), and update the value of the sense signal based on the measured temperature (Fig 1).  

Regarding claim 18, Chu teaches the sensor is further configured to provide a first control signal after updating the value of the sense signal (count pulse Fig 1), and wherein the third logic circuit comprises a first latch circuit configured to latch the current value of the sense signal responsive to the first control signal (53, count pulse Fig 5).  

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (8,545,095) as applied to claim 16, further in view of Jung et al. (2014/0029367 hereinafter Jung).
With respect to claim 19, the third logic circuit further comprises a second latch circuit configured to latch a value on an input of the second latch circuit responsive to the second read signal (52, 53 Fig 5) and Chu teaches a delay circuit (20 Fig 3).
However, Chu does not teach the delay circuit between the first latch circuit and the second latch circuit.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the delay circuit, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
With respect to claim 21, Chu teaches the third logic circuit comprises a latch circuit configured to latch a value of the third measurement signal responsive (53 Fig 5) and provide it as the output signal (count 3 Fig 5).  
However, Chu does not teach using read command signal to latch second logic circuit and third logic circuit.  
Jung teaches a memory control logic with a mode register 212 that set an operation mode (para 180; 212 Fig 3).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include mode register signal as taught by Jung to refresh memory based on mode selection.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (8,545,095) in view of Jung et al. (2014/0029367 hereinafter Jung) as applied to claim 19, further in view of Nakabayashi (2012/0069686).
With respect to claim 20, the combination (Chu modified by Jung) does not teach the third logic circuit includes a selector and a third latch circuit coupled to the selector.   Chu teaches third logic circuit (53 Fig 5) and coupled to second logic circuit (52 Fig 5).
	Nakabayashi teaches a selector coupled to the multiple variable delay sections (17, 14 Fig 1).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a selector as taught Nakabayashi to further adjust the latches based on previous conditional signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Kuroda (2011/0205826) teaches storage device/memory controller with temperature adjusted refreshing signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Nasir U. Ahmed/Examiner, Art Unit 2855